Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 1, 2020

                                    No. 04-20-00390-CV

                               IN RE Onesimo M. MEDINA,

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-05475
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Irene Rios, Justice
         Liza A Rodriguez, Justice

    Real party in interest’s second motion for an extension of time to file her response is
GRANTED. The response is due on or before September 22, 2020.

       It is so ORDERED on September 1, 2020.

                                              PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court